     Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 1 of 23




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

TAJAHNE WILSON,

           Plaintiff,                      Civil Action No.

v.

198 CALLAWAY RD, LLC d/b/a                 JURY TRIAL DEMANDED
CIRCLE K, GAS EXPRESS, LLC
d/b/a CIRCLE K and KYLE LEE,

       Defendants.

                                  COMPLAINT

      Plaintiff Tajahne Wilson (“Plaintiff”) files this Complaint against Defendants

198 Callaway Rd, LLC d/b/a Circle K, Gas Express, LLC d/b/a Circle K

(collectively “Circle K”) and Kyle Lee (collectively, “Defendants”). Plaintiff shows

the Court as follows:

                                INTRODUCTION

      1.      This case concerns sexual harassment, sexual battery, and retaliation,

in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e et seq. (“Title VII”), and Georgia state law. Despite Circle K’s knowledge

that Defendant Lee, who was Plaintiff’s Manager, had a propensity to sexually
      Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 2 of 23




harass female employees at Plaintiff’s workplace (the “Store”), Circle K repeatedly

failed to take reasonable steps to stop or prevent his sexual harassment. As a direct

consequence, Lee subjected Plaintiff to sexual harassment and battery, including

regularly making sexually-explicit comments to Plaintiff, intentionally and

repeatedly grabbing Plaintiff’s buttocks, and exposing his penis to Plaintiff while he

falsely imprisoned her in his moving car. Plaintiff consistently and expressly

opposed Lee’s unwanted advances and, after Plaintiff opposed reported that

harassment to her Shift Leader, Lee retaliated by reducing Plaintiff’s hours and,

shortly thereafter, firing her. Although Circle K later contacted Plaintiff and offered

to reinstate her,     Plaintiff stated that she would accept Circle K’s offer of

re-employment only if Lee no longer worked at the Store. Despite stating that it

would consider her request, Circle K took no action against Lee and never followed

up with Plaintiff. All of Defendants’ conduct created an immense amount of

emotional distress and stress for Plaintiff.

       2.      Plaintiff asserts claims against Circle K under Title VII for a hostile

work environment based on her sex, “quid pro quo” sexual discrimination, and

retaliation.

       3.      Additionally, Plaintiff asserts claims against Circle K under Georgia

state law for: negligent retention and supervision of Defendant Lee; negligent failure

                                           2
     Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 3 of 23




to prevent sexual harassment; punitive damages pursuant to O.C.G.A. § 51-12-5.1;

and expenses of litigation, including reasonable attorneys’ fees, pursuant to

O.C.G.A. § 13-6-11.

      4.     Plaintiff also asserts claims against Lee under Georgia state law for:

civil battery; civil assault; false imprisonment; punitive damages pursuant to

O.C.G.A. § 51-12-5.1; and expenses of litigation, including reasonable attorneys’

fees, pursuant to O.C.G.A. § 13-6-11.

                         JURISDICTION AND VENUE

      5.     This Court has federal-question jurisdiction over Plaintiff’s Title VII

claims, pursuant to 28 U.S.C. § 1331.

      6.     Pursuant to 28 U.S.C. § 1367, the Court has supplemental jurisdiction

over Plaintiff’s state-law claims because such claims are so related to Plaintiff’s

Title VII claims that they form part of the same case or controversy.

      7.     Pursuant to 28 U.S.C. § 1391(b), 42 U.S.C. § 2000e-5(f)(3) and Local

Rule 3.1(B), venue is proper in this Court because the unlawful employment

practices and tortious conduct described herein were primarily committed within the

Atlanta Division of the Northern District of Georgia.




                                         3
      Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 4 of 23




                                      PARTIES

      8.     Plaintiff is a citizen of the United States of America and a resident of

the State of Georgia; she submits herself to the jurisdiction of this Court.

      9.     Plaintiff was employed by Circle K as a Customer Service

Representative    from    approximately    November      2019    to   on   or   around

December 23, 2019.

      10.    Defendant 198 Callaway Rd, LLC d/b/a Circle K is a Georgia company.

Its principal office address is 1575 Northside Drive, Building 400, Suite 470,

Atlanta, Georgia 30318.

      11.    Defendant 198 Callaway Rd, LLC d/b/a Circle K may be served with

process through its registered agent, Shams Nanji, at 1575 Northside Drive,

Building 400, Suite 470, Atlanta, Georgia 30318.

      12.    Defendant Gas Express, LLC d/b/a Circle K is a Georgia company. Its

principal office address is 1575 Northside Drive, Suite 470, Atlanta, Georgia 30318.

      13.    Defendant Gas Express, LLC d/b/a Circle K may be served with

process through its registered agent, Shams Nanji, at 1575 Northside Drive,

Building 400, Suite 470, Atlanta, Georgia 30318.

      14.    On information and belief, Defendants 198 Callaway Rd, LLC d/b/a

Circle K and Gas Express, LLC d/b/a Circle K have highly interrelated and

                                           4
      Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 5 of 23




integrated operations and management, shared and share Human Resources

functions, jointly controlled the essential terms and conditions of Plaintiff’s

employment, and jointly employed Plaintiff.

      15.    Defendants 198 Callaway Rd, LLC d/b/a and Gas Express, LLC d/b/a

Circle K were single and/or joint employers of Plaintiff within the meaning of

Title VII.

      16.    At all relevant times, Circle K was an “employer” within the definition

of Title VII and is governed by Title VII.

      17.    Plaintiff was an “employee” of Circle K within the meaning of

Title VII.

      18.    Defendant Kyle Lee was a Manager for Circle K at all times relevant to

this Complaint. As a Manager, Lee had authority over Plaintiff, including the

authority to discipline her and alter her work schedule. Upon information and belief,

Lee also had the authority to make hiring and firing decisions on behalf of Circle K.

      19.    Upon information and belief, Lee is a Georgia resident and may be

served with process at his residence and/or business address.

                      ADMINISTRATIVE EXHAUSTION

      20.     Plaintiff has satisfied all administrative prerequisites for bringing her

Title VII claims in this Court.

                                          5
     Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 6 of 23




      21.   On May 22, 2020, Plaintiff filed her first Charge of Discrimination with

the Equal Employment Opportunity Commission (“EEOC”), naming Circle K

Stores, Inc. as a Respondent, in which Charge she asserted her Title VII claims for

hostile work environment, “quid pro quo” sexual harassment, and retaliation.

      22.   On July 27, 2020, upon learning the identify of Defendant

198 Callaway Rd, LLC d/b/a Circle K, Plaintiff filed an Amended Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”), in

which Charge she asserted her Title VII claims for hostile work environment, “quid

pro quo” sexual harassment, and retaliation against Defendant 198 Callaway Rd,

LLC d/b/a Circle K .

      23.   On January 13, 2021, the EEOC issued a Notice of Right to Sue

regarding Plaintiff’s Charge of Discrimination.

      24.   Plaintiff brings this suit within ninety (90) days of her receipt of the

Notice of Right to Sue.

                           STATEMENT OF FACTS

      25.   Plaintiff is a former employee of Circle K.        Plaintiff began her

employment with Circle K in approximately November 2019 as a Customer Service

Representative.    Circle K terminated Plaintiff’s employment on or about

December 23, 2019.

                                         6
      Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 7 of 23




          26.   Beginning in approximately late November 2019, Plaintiff was

subjected to severe and pervasive sexual harassment by a Circle K Manager,

Defendant Kyle Lee.

          27.   As Plaintiff’s Manager, and at all relevant times, Lee oversaw

operations at the Store and had the authority to, inter alia, direct Plaintiff’s daily

tasks and dictate how many hours that she would work each week. Upon information

and belief, Lee also had the authority to make hiring and firing decisions on behalf

of Circle K.

          28.   Lee sexually harassed and propositioned Plaintiff on a regular basis.

This harassment included Lee whispering in Plaintiff’s ear and asking “when [is she]

gonna let [him] fuck” and “when [is she] gonna let [him] hit it,” or words to that

effect.

          29.   Lee also regularly physically sexually harassed Plaintiff by grabbing

her buttocks when Plaintiff crossed his path in the Store.

          30.   Plaintiff opposed each of Lee’s unwanted sexual advances.          In

response, Lee would laugh at Plaintiff’s rejections.

          31.   Additionally, on one occasion, Lee beckoned Plaintiff, who had been

smoking outside of the Store, to come sit in his car because it was raining. Plaintiff




                                           7
        Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 8 of 23




got into Lee’s car as he directed, at which point he unexpectedly, and without

warning, drove away from the Store.

        32.   Plaintiff told Lee to let her out of the car, but he refused. Instead, Lee

stated “we’ll be right back” before exposing his penis to Plaintiff. Lee told Plaintiff

to “touch it” and “feel it,” but she expressly refused to do so.

        33.   Because Lee would not stop the car, Plaintiff opened the car door and

attempted to exit the moving vehicle. It was only at this point that Lee agreed to

return Plaintiff to the Store.

        34.   Following the incident in Lee’s car, Plaintiff reported Lee’s actions to

her Shift Leader, Laquantra Driggers.

        35.   After Plaintiff consistently rejected Lee’s unwanted sexual advances

and reported his sexual misconduct to another Circle K manager, Lee reduced

Plaintiff’s work hours from five (5) days per week to three (3) days per week. Lee

provided no explanation to Plaintiff for his decision to suddenly reduce her

scheduled hours, which caused a significant reduction in Plaintiff’s wages.

        36.   Lee reduced Plaintiff’s work hours, an adverse employment action,

because Plaintiff did not acquiesce to his sexual advances and, instead, opposed

them.




                                           8
      Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 9 of 23




      37.    On information and belief, Lee regularly sexually harassed other female

employees, including taking female employees into his office for sexual

favors/activities. This was widely discussed by Store employees. Although there

was a camera in Lee’s office, it was usually obstructed so as to hide those activities.

      38.    On information and belief, Circle K had been repeatedly notified

regarding Lee’s sexual harassment and pursuit of female employees. Despite this

knowledge, Circle K took no actions to stop Lee’s sexual harassment or to ensure

that Circle K’s employees were not subject to a hostile work environment due to his

pervasive sexual harassment.

      39.    In late December 2019, Plaintiff missed work due to an illness.

Plaintiff obtained a doctor’s note documenting that illness, which she presented to

Circle K on or about December 23, 2019.

      40.    Rather than accepting Plaintiff’s doctor’s note, Lee terminated

Plaintiff’s employment on behalf of Circle K. Lee justified Plaintiff’s termination

on the grounds that Plaintiff had allegedly been a “no call no show.” In fact,

Defendants terminated Plaintiff because she did not acquiesce to Lee’s sexual

demands and instead repeatedly opposed them.

      41.    After   Plaintiff’s   termination,   a    Human     Resources     (“HR”)

Representative for Circle K contacted Plaintiff and offered to reinstate her. Plaintiff

                                          9
     Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 10 of 23




told the HR Representative that she would only go back to work at the Store if Lee

no longer worked there. The HR Representative stated that Circle K would reach

back out to Plaintiff. It never did.

      42.    Circle K’s actions and/or inactions in subjecting Plaintiff to severe

and/or pervasive harassment constituting a hostile work environment, subjecting

Plaintiff to “quid pro quo” sexual harassment, and retaliating against Plaintiff for

opposing the sexual harassment, were willful, wanton, and/or in reckless disregard

for Plaintiff’s rights under Title VII.

      43.    Lee’s actions and/or inactions, including his verbal and physical sexual

abuse of Plaintiff, as well as his efforts to forcibly detain Plaintiff in his moving car

against her will, were specifically intended to harm Plaintiff.

      44.     Defendants acted with malice and/or with reckless indifference to

Plaintiff’s federally-protected rights.

      45.    Due to Defendants’ violations of federal and state law, Plaintiff

incurred lost wages and benefits, and experienced emotional distress, humiliation,

inconvenience, mental anguish, and loss of enjoyment of life.

      46.    Defendants acted with the specific intent to harm Plaintiff.




                                           10
     Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 11 of 23




                                COUNT I
       Hostile Work Environment Based on Sex in Violation of Title VII
                        (Asserted Against Circle K)

      47.    Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

      48.    Lee, a manager for Circle K with supervisory authority over Plaintiff,

subjected Plaintiff to severe and/or pervasive harassment based on her sex, which

created a hostile work environment in violation of Title VII.

      49.    Lee repeatedly touched Plaintiff in an unwelcome, offensive, and

sexual manner, including forcibly grabbing her buttocks.

      50.    Plaintiff repeatedly and expressly opposed Lee’s conduct.

      51.    When Plaintiff did not acquiesce to Lee’s sexual advances but instead

opposed them, Lee took adverse employment actions against her, including reducing

her hours, and then terminating her employment.

      52.    In addition, other female employees were subjected to Lee’s offensive

sexual conduct.

      53.    On information and belief, other individuals besides Plaintiff had

complained about Lee’s offensive sexual conduct.

      54.    Circle K failed to take reasonable steps to prevent and to stop the sexual

harassment and hostile work environment that Plaintiff was forced to endure.

                                         11
     Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 12 of 23




       55.    As a consequence of the hostile work environment that Plaintiff

endured, she incurred lost wages and benefits, and experienced emotional distress,

humiliation, inconvenience, mental anguish, and loss of enjoyment of life.

       56.    The actions and inactions of Circle K in subjecting Plaintiff to a severe

and/or pervasive hostile work environment were willful, wanton, and/or in reckless

disregard for Plaintiff’s rights under Title VII.

       57.    Circle K acted with malice and/or with reckless indifference to

Plaintiff’s Title VII rights.

       58.    Plaintiff seeks all available relief under Title VII, including lost wages

and benefits, compensatory damages, punitive damages, prejudgment and

post-judgment interest, and reasonable attorneys’ fees and costs.

                                COUNT II
          “Quid Pro Quo” Sexual Harassment in Violation of Title VII
                        (Asserted Against Circle K)

       59.    Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

       60.    Circle K subjected Plaintiff to “quid pro quo” sexual harassment

wherein her employment, and the terms and conditions of her employment, were

made contingent upon her agreeing to engage in a sexual relationship with her Circle

K manager, Lee.

                                          12
     Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 13 of 23




       61.    Lee, a manager with supervisory authority over Plaintiff, repeatedly

propositioned Plaintiff, his subordinate, to engage in a sexual relationship with him.

Among other things, he regularly asked Plaintiff when she would let him have sex

with her and subjected her to sexual battery. He also asked her to touch his exposed

penis while he falsely imprisoned her in his moving vehicle.

       62.    Circle K conditioned the number of hours that Plaintiff would be

scheduled each week, and her employment, on her acceptance of Lee’s unwanted

sexual advances.

       63.    When Plaintiff did not acquiesce to Lee’s sexual advances, and opposed

them, Lee took adverse employment actions against her, including reducing her

hours, and then terminating her employment.

       64.    As a consequence of the “quid pro quo” sexual harassment that she

endured, Plaintiff incurred lost wages and benefits, and experienced emotional

distress, humiliation, inconvenience, mental anguish, and loss of enjoyment of life.

       65.    Circle K’s actions and inactions in subjecting Plaintiff to “quid pro

quo” sexual harassment were willful, wanton, and/or in reckless disregard for

Plaintiff’s rights under Title VII.

       66.    Circle K acted with malice and/or with reckless indifference to

Plaintiff’s Title VII rights.

                                         13
     Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 14 of 23




      67.    Plaintiff seeks all available relief under Title VII, including lost wages

and benefits, compensatory damages, punitive damages, prejudgment and

post-judgment interest, and reasonable attorneys’ fees and costs.

                                    COUNT III
                        Retaliation in Violation of Title VII
                           (Asserted Against Circle K)

      68.    Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

      69.    Plaintiff engaged in protected activity under Title VII by opposing

Lee’s frequent and unwanted sexual advances.

      70.    Plaintiff also engaged in protected activity under Title VII by internally

reporting Lee’s sexual harassment to her Shift Leader after Lee falsely imprisoned

and sexually harassed Plaintiff in his car.

      71.    Circle K retaliated against Plaintiff for engaging in protected activity

covered by Title VII by, among other things, (a) altering Plaintiff’s schedule to

ensure that she would work fewer hours and make less money, and (b) terminating

Plaintiff’s employment.

      72.    As a consequence of the retaliation she experienced from Circle K,

Plaintiff has incurred lost wages and benefits, and experienced emotional distress,

humiliation, inconvenience, mental anguish, and loss of enjoyment of life.

                                          14
     Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 15 of 23




       73.    The actions and inactions of Circle K in retaliating against Plaintiff for

engaging in protected activity were willful, wanton, and/or in reckless disregard for

Plaintiff’s rights under Title VII.

       74.    Circle K acted with malice and/or with reckless indifference to

Plaintiff’s Title VII rights.

       75.    Plaintiff seeks all available relief under Title VII, including

compensatory damages, punitive damages, prejudgment and post-judgment interest,

and reasonable attorneys’ fees and costs.

                                    COUNT IV
                        Negligent Retention and Supervision
                            (Asserted Against Circle K)

       76.    Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

       77.    Circle K knew or should have known that Lee had the propensity to

sexually harass females in the workplace, including through battery. Circle K

nevertheless continued to employ Lee and to schedule him to work with Plaintiff and

other female employees, and took no action to prevent Lee’s sexual harassment of

its female employees, leading to a hostile work environment for its female

employees, including Plaintiff.




                                          15
        Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 16 of 23




         78.     The negligence of Circle K in retaining and supervising Lee allowed

and enabled him to, inter alia, commit the torts of civil battery, civil assault, and

false imprisonment against Plaintiff.

         79.     The actions and inactions of Circle K showed willful misconduct,

malice, wantonness, oppression, and/or the entire want of care which would raise

the presumption of conscious indifference to consequences.

         80.     Circle K acted with the specific intent to harm Plaintiff.

         81.     As a direct and proximate result of Circle K’s negligence, Plaintiff

suffered emotional distress, humiliation, inconvenience, and loss of enjoyment of

life.

         82.     Plaintiff is entitled to recover compensatory and punitive damages

against Circle K in an amount to be determined by the enlightened conscience of the

jury at trial.

                                       COUNT V
                    Negligent Failure to Prevent Sexual Harassment
                              (Asserted Against Circle K)

         83.     Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

         84.     Circle K had an affirmative obligation to provide a workplace free of

sexual harassment.

                                             16
      Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 17 of 23




       85.       Circle K knew, or in the exercise of reasonable care, should have known

of Lee’s propensity to sexually harass employees.

       86.       Circle K failed to take action to prevent Lee from sexually harassing

employees, including Plaintiff.

       87.       Circle K’s failure to take action to prevent Lee from sexually harassing

employees, allowed and enabled Lee to, inter alia, sexually harass Plaintiff in the

workplace, and to commit the torts of civil battery, civil assault, and false

imprisonment against Plaintiff.

       88.       The actions and inactions of Circle K showed willful misconduct,

malice, wantonness, oppression, and/or the entire want of care which would raise

the presumption of conscious indifference to consequences.

       89.       Circle K acted with the specific intent to harm Plaintiff.

       90.       As a direct and proximate result of Circle K’s failure to provide a

workplace free of sexual harassment, Plaintiff was subjected to sexual harassment,

battery, assault, and false imprisonment, and suffered emotional distress,

humiliation, inconvenience, and loss of enjoyment of life.

       91.       Plaintiff is entitled to recover compensatory and punitive damages

against Circle K in an amount to be determined by the enlightened conscience of the

jury at trial.

                                             17
        Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 18 of 23




                                     COUNT VI
                                     Civil Battery
                                (Asserted Against Lee)

         92.   Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

         93.   By intentionally physically grabbing Plaintiff’s buttocks on multiple

occasions, despite Plaintiff’s repeated and outspoken opposition to Lee’s conduct,

Lee committed the tort of civil battery by offensively touching Plaintiff.

         94.   A reasonable person would find Lee’s unlawful touching of Plaintiff to

be offensive.

         95.   Lee’s actions showed willful misconduct, malice, wantonness,

oppression, and/or the entire want of care which would raise the presumption of

conscious indifference to consequences.

         96.   Lee acted with the specific intent to harm Plaintiff.

         97.   As a direct and proximate result of Lee’s battery of Plaintiff, Plaintiff

suffered emotional distress, humiliation, inconvenience, and loss of enjoyment of

life.

         98.   Plaintiff is entitled to recover compensatory and punitive damages

against Lee in an amount to be determined by the enlightened conscience of the jury

at trial.

                                           18
        Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 19 of 23




                                     COUNT VII
                                     Civil Assault
                                (Asserted Against Lee)
         99.     Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

         100. By physically preventing Plaintiff from exiting his vehicle and then

demanding that she touch his exposed penis, Lee caused Plaintiff to reasonably

apprehend a violent injury from Lee’s unlawful acts.

         101. By physically preventing Plaintiff from exiting his vehicle, exposing

his penis, and asking that she touch his penis, Lee committed the intentional tort of

civil assault.

         102. Lee’s actions showed willful misconduct, malice, wantonness,

oppression, and/or the entire want of care which would raise the presumption of

conscious indifference to consequences.

         103. Lee acted with the specific intent to harm Plaintiff.

         104. As a direct and proximate result of Lee’s assault on Plaintiff, Plaintiff

suffered emotional distress, humiliation, inconvenience, and loss of enjoyment of

life.




                                           19
        Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 20 of 23




         105. Plaintiff is entitled to recover compensatory and punitive damages

against Lee in an amount to be determined by the enlightened conscience of the jury

at trial.

                                    COUNT VIII
                                 False Imprisonment
                                (Asserted Against Lee)
         106. Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

         107. By intentionally confining Plaintiff in his moving vehicle against her

will and express wishes, Lee unlawfully detained Plaintiff and deprived her of her

personal liberty, thereby committing the intentional tort of false imprisonment.

         108. Lee’s actions showed willful misconduct, malice, wantonness,

oppression, and/or the entire want of care which would raise the presumption of

conscious indifference to consequences.

         109. Lee acted with the specific intent to harm Plaintiff.

         110. As a direct and proximate result of Lee’s false imprisonment of

Plaintiff, accomplished by physically confining her to his moving vehicle, Plaintiff

suffered emotional distress, humiliation, inconvenience, and loss of enjoyment of

life.




                                           20
      Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 21 of 23




        111. Plaintiff is entitled to recover compensatory and punitive damages

against Lee in an amount to be determined by the enlightened conscience of the jury

at trial.

                                   COUNT IX
               Punitive Damages Pursuant to O.C.G.A. § 51-12-5.1
                        (Asserted Against All Defendants)

        112. Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

        113. Defendants’ actions, as described herein, showed willful misconduct,

malice, wantonness, oppression, and/or the entire want of care which would raise

the presumption of conscious indifference to consequences.

        114. Defendants acted with the specific intent to harm Plaintiff.

        115. Plaintiff is entitled to unlimited punitive damages on her Georgia

state-law claims against Defendants, pursuant to O.C.G.A § 52-12-5.1.

                                    COUNT X
              Expenses of Litigation Pursuant to O.C.G.A. § 13-6-11
                       (Asserted Against All Defendants)

        116. Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

        117. Defendants’ tortious conduct as described herein was in bad faith and

caused Plaintiff unnecessary trouble and expense.

                                          21
      Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 22 of 23




          118. Pursuant to O.C.G.A. § 13-6-11, Defendants are liable for Plaintiff’s

expenses of litigation, including reasonable attorneys’ fees and costs.

                                PRAYER FOR RELIEF

           WHEREFORE, Plaintiff demands a TRIAL BY JURY and the following

relief:

          a)    A declaratory judgment that the practices of Circle K complained of

herein are unlawful under Title VII;

          b)    Full lost wages and benefits;

          c)    Compensatory damages in an amount to be determined by the jury;

          d)    Punitive damages in an amount to be determined by the jury;

          e)    Attorneys’ fees and costs;

          f)    An award of prejudgment and post-judgement interest; and

          g)    All other equitable and other further relief as this Court deems just and

proper.

                Respectfully submitted, this 18th day of January 2021.

                                                  /s/ Justin M. Scott
                                                  Justin M. Scott
                                                  Georgia Bar No. 557463
                                                  Michael David Forrest
                                                  Georgia Bar No. 974300
                                                  Scott Employment Law, P.C.
                                                  160 Clairemont Avenue, Suite 610
                                                  Decatur, Georgia 30030
                                             22
Case 1:21-cv-00275-LMM-AJB Document 1 Filed 01/18/21 Page 23 of 23




                                    Telephone: 678.780.4880
                                    Facsimile: 478.575.2590
                                    jscott@scottemploymentlaw.com
                                    mforrest@scottemploymentlaw.com

                                    Counsel for Plaintiff




                               23
